     8:18-cv-00502-JMG-MDN Doc # 1 Filed: 10/23/18 Page 1 of 13 - Page ID # 1



                       UNITED STATES DISTRICT COURT
                           DISTRICT OF NEBRASKA


ZACH HILLESHEIM,
                                                  Case No. _______________
              Plaintiff,

v.
                                                            COMPLAINT
JOHN KAILATH PROPERTIES LLC,
                                                        Injunctive Relief Sought
              Defendant



       Plaintiff Zach Hillesheim, by and through the undersigned counsel, brings this ac-
tion against John Kailath Properties LLC, a Nebraska limited liability company, for viola-
tions of the Americans With Disabilities Act, 42 U.S.C. § 12181, et seq. (the “ADA”) and
its implementing regulations, and alleges as follows:

                                   INTRODUCTION

       1.     Plaintiff brings this civil rights action against Defendant for failing to de-
sign, construct, and/or own or operate facilities that are fully accessible to, and inde-
pendently usable by, persons with disabilities.
       2.     Defendant owns the restaurant known as “Burger King” which to the extent
it was constructed and first occupied after January 26, 1993 or was altered after January
26, 1993 was required to be designed and constructed to be readily accessible to persons
with disabilities. To the extent “Burger King” was not constructed or altered before Janu-
ary 26, 1993, it was required to remove barriers to access to the extent barrier removal
was readily achievable. “Burger King” contains architectural barriers to accessibility.




                                           -1-
   8:18-cv-00502-JMG-MDN Doc # 1 Filed: 10/23/18 Page 2 of 13 - Page ID # 2



       3.     The violations alleged in this complaint occurred at “Burger King”, located
at 6602 N 99th St, Omaha, NE 68122.
       4.     Defendant’s failure to provide equal access to “Burger King” violates the
mandates of the ADA to provide full and equal enjoyment of a public accommodation’s
goods, services, facilities, privileges, and advantages.
       5.     Defendant’s conduct constitutes an ongoing and continuous violation of the
law.
       6.     Accordingly, Plaintiff seeks a declaration that Defendant’s facilities violate
federal law and an injunction requiring Defendant to make modifications to the facilities
so that they are fully accessible to, and independently usable by, individuals with disabili-
ties. Plaintiff further requests that the Court retain jurisdiction over this matter for a peri-
od to be determined to ensure that Defendant continues to comply with the relevant
requirements of the ADA.

                            JURISDICTION AND VENUE

       7.     Jurisdiction of this Court arises under 28 U.S.C. §§ 1331 and 1343(a)(3).
This action includes federal law claims brought pursuant to Title III of the Americans
with Disabilities Act, 42 U.S.C. §§ 12181–12189. The Court has the jurisdiction to issue
a declaratory judgment pursuant to 28 U.S.C. § 2201 and Fed R. Civ. P. 57.
       8.     Venue in this judicial district is proper because Defendant is located and
transacts business within this judicial district and has sufficient contacts to be subject to
personal jurisdiction in this judicial district, and because this is the judicial district in
which the acts and omissions giving rise to the claims occurred.

                                         PARTIES

       9.     Plaintiff Zach Hillesheim is a resident of the city of Omaha, Nebraska.

                                             -2-
    8:18-cv-00502-JMG-MDN Doc # 1 Filed: 10/23/18 Page 3 of 13 - Page ID # 3



         10.   Plaintiff suffers from, and all times relevant hereto has suffered from, a le-
gal disability as defined by the ADA, 42 U.S.C. § 12102(2). Plaintiff is therefore a mem-
ber of a protected class under the ADA, under the regulations implementing the ADA set
forth at 28 C.F.R. § 36.101 et seq.
         11.   Plaintiff Hillesheim was paralyzed as an infant while undergoing surgery to
address a congenital heart defect. During the surgery, his spine was severed, paralyzing
him below the waist. Mr. Hillesheim cannot walk and uses a wheelchair for mobility. As
a person with a disability, Mr. Hillesheim has a personal interest in having full and equal
access to places of public accommodation and to the goods, services, facilities, privileges,
advantages or other things offered therein.
         12.   Defendant John Kailath Properties LLC, a Nebraska limited liability com-
pany, is the owner of the real property and improvements which are the subject of this
action, the restaurant known as “Burger King”, a place of public accommodation within
the meaning of the ADA, located at the street address of 6602 N 99th St, Omaha, NE
68122.

                                FACTUAL BACKGROUND

         13.   On August 18, 2018 Plaintiff Hillesheim visited the restaurant “Burger
King” in Omaha, Nebraska.
         14.   When Plaintiff drove to “Burger King” he found 70 total parking spaces
and 3 parking spaces reserved as accessible parking spaces through posted signage.
         15.   A curb ramp projected into the access aisle shared by the 2 reserved parking
spaces on the shortest route to the building entrance, creating massive slopes and making
it difficult for Plaintiff to use.




                                              -3-
   8:18-cv-00502-JMG-MDN Doc # 1 Filed: 10/23/18 Page 4 of 13 - Page ID # 4



       16.    A nearby curb cut also provided access to the sidewalk surrounding the
building, but two parking spaces occupied area in front of the curb cut, creating the risk
of someone parking and blocking access to the curb ramp.
       17.    The surface of this curb cut was broken, creating the risk of one of Plain-
tiff’s wheelchair wheels suddenly catching.
       18.    The northwest parking space reserved as an accessible parking space had a
broken surface, making it unsafe for Plaintiff to use this parking space.
       19.    None of the 3 reserved parking spaces was reserved as a van parking space.
       20.    The photographs in Exhibit A to this Complaint depict the reserved parking
spaces in the “Burger King” customer parking lot and the ramps providing access to the
raised sidewalk as they appeared on Plaintiff’s August 18, 2018 visit.
       21.    In light of the architectural barriers at “Burger King”, Plaintiff Hillesheim
is deterred from visiting “Burger King” in the future. Plaintiff Hillesheim intends to re-
turn to “Burger King”, but these architectural barriers deter him from doing so. He plans
to return and patronize “Burger King” when he learns that the premises have been made
fully accessible to persons who use wheelchairs for mobility.
       22.    Plaintiff Hillesheim is a resident of Omaha, Nebraska, and he plans to con-
tinue visiting businesses in the greater Omaha area in the future and would enjoy being
able to patronize Defendant’s restaurant.
       23.    Plaintiff Hillesheim attempted to access Defendant’s premises but could not
do so independently on a full and equal basis because of his disabilities, due to the physi-
cal barriers to access and violations of the ADA that exist at Defendant’s premises. As a
result of Defendant’s non-compliance with the ADA, Plaintiff Hillesheim cannot inde-
pendently access the facilities and/or is excluded from full and equal enjoyment of the
goods, services, privileges, advantages, and/or accommodations offered therein.


                                            -4-
   8:18-cv-00502-JMG-MDN Doc # 1 Filed: 10/23/18 Page 5 of 13 - Page ID # 5



              THE ADA AND ITS IMPLEMENTING REGULATIONS

       24.      On July 26, 1990, President George H.W. Bush signed into law the ADA,
42 U.S.C. § 12101, et seq., a comprehensive civil rights law prohibiting discrimination on
the basis of disability. In its findings, Congress determined that, among other things:
             a. Some 43 million Americans have one or more physical or mental disabili-
                ties, and this number is increasing as the population as a whole grows older;
             b. Historically, society has tended to isolate and segregate individuals with
                disabilities, and, despite some improvements, discrimination against indi-
                viduals with disabilities continues to be a serious and pervasive social prob-
                lem;
             c. Discrimination against individuals with disabilities persists in such critical
                areas as employment, public housing accommodations, education, transpor-
                tation, communication, recreation, institutionalization, health services, vot-
                ing, and access to public services;
             d. Individuals with disabilities continually encounter various forms of dis-
                crimination; and
             e. The continuing existence of unfair and unnecessary discrimination and
                prejudice denies people with disabilities the opportunity to compete on an
                equal basis and to pursue those opportunities for which our society is justly
                famous, and costs the United States billions of dollars in unnecessary ex-
                penses resulting from dependency and nonproductivity.

42 U.S.C. § 12101(a)(1)–(3), (5), (9).

       25.      Congress explicitly stated that the purpose of the ADA was to:




                                              -5-
   8:18-cv-00502-JMG-MDN Doc # 1 Filed: 10/23/18 Page 6 of 13 - Page ID # 6



             a. Provide a clear and comprehensive mandate for the elimination of discrimi-
                nation against individuals with disabilities;
             b. Provide clear, strong, consistent, enforceable standards addressing discrim-
                ination against individuals with disabilities; and
             c. Invoke the sweep of congressional authority, including the power to en-
                force the Fourteenth Amendment and to regulate commerce, in order to ad-
                dress the major areas of discrimination faced day-to-day by individuals
                with disabilities.
42 U.S.C. § 12101(b)(1), (2), (4).
       26.      Title III of the ADA prohibits discrimination in the activities and facilities
of places of public accommodation, and requires places of public accommodation to
comply with ADA standards and to be readily accessible to, and independently usable by,
individuals with disabilities. 42 U.S.C. § 12181–89.
       27.      The ADA provided places of public accommodation one and one half years
from its enactment to implement its requirements. The effective date of Title III of the
ADA was January 26, 1992 (or January 26, 1993 if a business had 10 or fewer employees
and gross receipts of $500,000 or less). 42 U.S.C. § 2181; 28 C.F.R. § 36.508(a).
       28.      Pursuant to the mandates of 42 U.S.C. § 12134(a), the Department of Jus-
tice (“DOJ”) promulgated federal regulations to implement the requirements of Title III
of the ADA, which are codified at 28 C.F.R. Part 36. Appendix A of the 1991 Title III
regulations (republished as Appendix D to 28 C.F.R. Part 36) contains the ADA Stand-
ards for Accessible Design, which were based upon the ADA Accessibility Guidelines
(“1991 ADAAG”) published by the Access Board on the same date. Public accommoda-
tions were required to conform to these regulations by January 26, 1992 (or January 26,




                                              -6-
   8:18-cv-00502-JMG-MDN Doc # 1 Filed: 10/23/18 Page 7 of 13 - Page ID # 7



1993 if a business had 10 or fewer employees and gross receipts of $500,000 or less). 42
U.S.C. § 12181, et seq.; 28 C.F.R. § 36.508(a).
       29.    In 1994, the Access Board began the process of updating the 1991 ADAAG
by establishing a committee composed of members of the design and construction indus-
tries, the building code community, and State and local government entities, as well as
individuals with disabilities.
       30.    In 1999, based largely upon the report and recommendations of the adviso-
ry committee, the Access Board issued a notice of proposed rulemaking to update and
revise the 1991 ADAAG.
       31.    The Access Board issued final publication of revisions to the 1991
ADAAG on July 3, 2004.
       32.    On September 30, 2004, the DOJ issued an advance notice of proposed
rulemaking to begin the process of adopting the 2004 ADAAG revisions.
       33.    On June 17, 2008, the DOJ published a notice of proposed rulemaking cov-
ering Title III of the ADA.
       34.    The extended process of revising the 1991 ADAAG culminated with the
DOJ’s issuance of the 2010 Standards for Accessible Design (“2010 Standards”). The
2010 Standards incorporated the revised 2004 ADA Accessibility Guidelines
(“ADAAG”), as well as the requirements contained in subpart D of 28 C.F.R. Part 36.
The DOJ published the Final Rule detailing the 2010 Standards on September 15, 2010.
The 2010 Standards became effective on March 15, 2011.

                                 FACTUAL ALLEGATIONS

       35.    Defendant has discriminated against Plaintiff on the basis of his disabilities
by failing to comply with the requirements of the ADA and the ADAAG with regard to
“Burger King”. A specific, though not exclusive, list of unlawful physical barriers and

                                           -7-
   8:18-cv-00502-JMG-MDN Doc # 1 Filed: 10/23/18 Page 8 of 13 - Page ID # 8



ADA violations present at “Burger King” which limit the ability of persons in wheel-
chairs to access the facilities and/or to enjoy the goods, services, privileges, advantages
and/or accommodations offered therein on a full and equal basis, includes the following:
          a. The “Burger King” customer parking lot had 70 parking spaces, 3 parking
              spaces reserved as accessible parking spaces, and 0 parking spaces reserved
              as accessible spaces that complied with ADAAG 502, in violation of
              ADAAG 208.2. ADAAG 208.2 requires a parking lot with 70 spaces to
              have at least 3 parking spaces which comply with ADAAG 502. Plaintiff
              requires accessible parking spaces which comply with all elements of 502
              (including location, width, length, signage, slope, and presence of an access
              aisle) to ensure he can park safely, make a safe transfer between his vehicle
              and wheelchair, and travel safely between the parking lot to the building en-
              trance.
          b. A curb ramp projected into the only access aisle adjacent to a parking space
              reserved as an accessible parking space, in violation of ADAAG 406.5 and
              502.4. Sloped surfaces make it difficult for Plaintiff to make a safe transfer
              between his vehicle and the parking lot.
          c. One of the parking spaces reserved as an accessible parking space had a
              broken surface, in violation of ADAAG 502.4 and 302.1. Broken surfaces
              make it more difficult for Plaintiff to transfer between his vehicle and the
              parking lot and create the risk of a wheel getting caught.
          d. The curb cut (northwest of the curb ramp) providing access between the
              parking lot and the sidewalk surrounding “Burger King” had a broken sur-
              face, in violation of ADAAG 405.4 and 302.1. Changes in level and unsta-




                                            -8-
  8:18-cv-00502-JMG-MDN Doc # 1 Filed: 10/23/18 Page 9 of 13 - Page ID # 9



               ble surfaces on a ramp can make travel on the ramp difficult or dangerous
               for Plaintiff.
            e. The area of the parking lot directly in front of the curb cut was occupied by
               parking spaces, which allowed cars to park and obstruct the clear width of
               the path directly in front of the curb cut to less than 36 inches, in violation
               of ADAAG 403.5.1. Plaintiff cannot move in his wheelchair between
               parked cars without risking damage to the cars or his wheelchair.
            f. 0 parking spaces in the “Burger King” parking lot were marked as being
               van parking spaces, in violation of ADAAG 208.2.4, 216.5 and 502.6. The
               extra room provided by van parking spaces is particularly useful for Plain-
               tiff when he travels with other wheelchair users.
      36.      The above listing is not to be considered all-inclusive of the barriers and
violations of the ADA encountered by Plaintiff or which exist at “Burger King”. To
qualify as an accessible parking facility, and for a parking space to qualify an accessible
parking space, the space must be located on an accessible route, the route must be the
shortest accessible route, the space must be marked by appropriate signage, the space
must be flanked by an access aisle, and the space and access aisle must comply with
sloping requirements. ADAAG 206; 208; 216, Chapter 4 including but not limited to
402, 403, 404, 405, and 406; and 502 – including, but not limited to, 502.4 which gov-
erns the floor or ground surfaces of both parking spaces and access aisles.
      37.      In order to fully remedy the discriminatory conditions, Plaintiff requires an
inspection of “Burger King” in order to photograph and measure all such barriers to ac-
cess and violations of the ADA and the ADAAG.
      38.      Compliance with the ADA standards, and the ADAAG is required by 42
U.S.C §§ 12182 and 12183 to the extent the facility was designed and constructed or al-


                                             -9-
 8:18-cv-00502-JMG-MDN Doc # 1 Filed: 10/23/18 Page 10 of 13 - Page ID # 10



tered after January 26, 1993, and the violations to the ADAAG requirements are not a
result of compliance being structurally impracticable. 28 C.F.R § 36.401(a)(1).
      39.    In the alternative, to the extent any architectural elements were constructed
prior to that date, compliance with the ADA standards and the ADAAG is required by
42 U.S.C § 12182(b)(2)(A)(iv) because removal of architectural barriers is readily
achievable. Compliance with the ADA standards and the ADAAG is readily achievable
by Defendant due to the lack of difficulty and low cost of remedying the above-listed
barriers. Some of the above-listed violations can be remedied through the same measures
prescribed by federal regulation as examples of modifications that are “readily achieva-
ble”, including, but not limited to, creating accessible parking spaces. 28 C.F.R. §
36.304(b).
      40.    Compliance is also readily achievable due to the significant assistance
available to businesses. Section 44 of the IRS Code allows a Disabled Access tax credit
for small businesses with 30 or fewer full-time employees or with total revenues of $1
million or less, which is intended to offset the cost of undertaking barrier removal and
alterations to improve accessibility. Section 190 of the IRS Code provides a tax deduc-
tion for businesses of all sizes for costs incurred in removing architectural barriers, up to
$15,000.      See     ADA        Update:      A      Primer      for     Small     Business,
http://www.ada.gov/regs2010/smallbusiness/smallbusprimer2010.htm#tax             (Mar.   16,
2011).
      41.    As a person with a disability, Plaintiff Hillesheim has a personal interest in
having full and equal access to places of public accommodation and to the goods, ser-
vices, facilities, privileges, advantages or other things offered therein.
      42.    Without injunctive relief, Defendant’s failure to remove accessibility barri-
ers will continue to cause injury to Plaintiff, who will continue to be unable to inde-


                                           - 10 -
  8:18-cv-00502-JMG-MDN Doc # 1 Filed: 10/23/18 Page 11 of 13 - Page ID # 11



pendently access “Burger King” and/or to enjoy the goods, services, privileges, ad-
vantages and/or accommodations offered therein on a full and equal basis, in violation of
his rights under the ADA.

                          FIRST CAUSE OF ACTION
     Violations of the Americans with Disabilities Act, 42 U.S.C. §§ 12101 et seq.

         43.   Plaintiff incorporates and realleges the above paragraphs.
         44.   Section 302(a) of Title III of the ADA, 42 U.S.C. §§ 12101 et seq., pro-
vides:

               No individual shall be discriminated against on the basis of
               disability in the full and equal enjoyment of the goods, ser-
               vices, facilities, privileges, advantages, or accommodations of
               any place of public accommodation by any person who owns,
               leases (or leases to), or operates a place of public accommo-
               dation.

         45.   Under Section 302(b)(1) of Title III of the ADA, it is unlawful discrimina-
tion to deny individuals with disabilities an opportunity to participate in or benefit from
the goods, services, facilities, privileges, advantages, or accommodations that is equal to
the opportunities afforded to other individuals.
         46.   Defendant has discriminated against Plaintiff and others in that it failed to
make its place of public accommodation fully accessible to persons with disabilities on a
full and equal basis in violation of 42 U.S.C. § 12182(a) and the regulations promulgated
thereunder, including the ADAAG, as described above. Plaintiff Hillesheim has been de-
nied full and equal access to “Burger King” and/or has been denied the opportunity to
participate in or benefit from the goods, services, facilities, privileges, advantages, or ac-
commodations on a full and equal basis.
         47.   Defendant has failed to take any prompt and equitable steps to remedy its
discriminatory conduct. Defendant’s violations of the ADA and ADAAG are ongoing.
                                            - 11 -
  8:18-cv-00502-JMG-MDN Doc # 1 Filed: 10/23/18 Page 12 of 13 - Page ID # 12



       48.      Defendant has failed to remove architectural barriers to full and equal ac-
cess by Plaintiff Hillesheim, even though removing the barriers was required and is readi-
ly achievable.
       49.      Plaintiff Hillesheim plans to visit “Burger King” again in the near future.
Plaintiff is without adequate remedy at law, has suffered and is suffering irreparable
harm, and reasonably anticipates that he will continue to suffer irreparable harm upon his
planned return visit to “Burger King” unless and until Defendant is required to remove
the physical barriers to access and ADA violations that exist at Defendant’s place of pub-
lic accommodation, including those set forth specifically herein.
       50.      This Court has authority under 42 U.S.C. § 12188 to grant Plaintiff injunc-
tive relief, including an order requiring Defendant to make “Burger King” readily acces-
sible to and independently usable by individuals with disabilities to the extent required by
the ADA and ADAAG, and/or to close “Burger King” until such time as Defendant cures
the access barriers.
       51.      Plaintiff has retained the undersigned counsel for the filing and prosecution
of this action, and is entitled to recover reasonable attorneys’ fees, litigation expenses and
costs from Defendant, pursuant to 42 U.S.C. §§ 12205, 12117, and 28 C.F.R. § 36.505.



WHEREFORE, Plaintiff respectfully requests:

             a. Plaintiff demands a trial in Omaha, Nebraska.
             b. That the Court issue a Declaratory Judgment that determines that Defend-
                ant’s facilities, at the commencement of the instant suit, are in violation of
                Title III of the ADA, 42 U.S.C. § 12181, et seq., and the relevant imple-
                menting regulations including the ADAAG.
             c. That the Court award nominal damages.

                                             - 12 -
 8:18-cv-00502-JMG-MDN Doc # 1 Filed: 10/23/18 Page 13 of 13 - Page ID # 13



        d. That the Court issue a permanent injunction, pursuant to 42 U.S.C.
           § 12188(a)(2) and 28 C.F.R. § 36.504(a), enjoining Defendant from contin-
           uing its discriminatory practices; including an order directing Defendant to
           remove all barriers to the maximum extent feasible or in the alternative
           make all readily achievable alterations to its facilities so as to remove phys-
           ical barriers to access and make its facilities fully accessible to and inde-
           pendently usable by individuals with disabilities to the extent required by
           the ADA; and also including an order requiring Defendant to make all rea-
           sonable modifications in policies, practices or procedures necessary to af-
           ford all offered goods, services, facilities, privileges, advantages or
           accommodations to individuals with disabilities on a full and equal basis.
        e. That the Court award Plaintiff his reasonable attorneys’ fees, litigation ex-
           penses, and costs of suit pursuant to 42 U.S.C. § 12205 and 28 C.F.R.
           § 36.505, or as otherwise provided by law; and
        f. That the Court issue such other relief as it deems just and proper, and/or is
           allowable under Title III of the ADA.




DATED: October 23, 2018

                                       /s/ Padraigin L. Browne
                                       Padraigin L. Browne (MN Bar # 389962)
                                       Browne Law LLC
                                       8530 Eagle Point Blvd, suite 100
                                       Lake Elmo, MN 55042
                                       E-mail: paddy@brownelawllc.com
                                       Phone: (612) 293-4805




                                        - 13 -
